Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 1 of 14




                                 20-mj-3346-McAliley
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 2 of 14




                                                    20-mj-3346-McAliley




   August 10, 2020
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 3 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 4 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 5 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 6 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 7 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 8 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 9 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 10 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 11 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 12 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 13 of 14
Case 1:20-mj-03346-CMM Document 3 Entered on FLSD Docket 08/10/2020 Page 14 of 14




                10th
